Title: To George Washington from Benjamin Lincoln, 28 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General
                     Philadelphia Augt 28, 1782
                  
                  I have been honored with your Excellencys private letter by Mr Frothingham.
                  I have no doubt but Congress will confirm the exchang of Lord Cornwallis for Colonel Laurens and that they will not hesitate a moment about the matter when they are informed of the fact by him—by what I hear it will not be done before.
                  Your letter on the Adjutant Generals department covering two letters from General Hand have been laid before Congress—they are now in the hand, of the committee who reported the system—I think there is little probability that it will receive any material alteration for the committee say that Congress acted very understandingly in the matter—when they passed the system they had before them your observations on the draught of their report which were considered with it.
                  In your public letter on this subject were some minutes in your own hand writing—I did not lay them before Congress as I did not suppose you intended them for their perusial Your Excellency certainly mistakes the wishes of Congress—they have no design to curtail the officers of the benefits of their rations—It is quite immaterial with them whether the officers draw their whole rations in specific articles or subsistance—I am sure Congress had the most benevolent intentions in ordering the subsistance in the first place and they would as readily repeal that order as they passed it provided they thought it would be more agreeable to the officers to draw all their rations in kind—If they do wish it I should be glad to know it.
                  I have requested that the matter respecting the former commissioners might be taken up and passed on I hope and expect it will soon be done—I think, if Congress should, as I suppose they will approve of the doings of the former commissioners it will be a good basis for them or new ones in future.  With sincere affection I am my Dr General Yours
                  
                     B. Lincoln
                  
               